PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fladby et al.
Application No. 16/355,661
Filed: 15 Mar 2019
For: DIAGNOSTIC METHOD FOR MULTIPLE SCLEROSIS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed 18 February 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed 18 March 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on 19 June 2020. A Notice of Abandonment was mailed 05 October 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of a continuing application under 37 CFR 1.53(b); 
(2) the petition fee of $1050; and
(3) a proper statement of unintentional delay.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 17/110,512, filed 03 December 2020.
 
Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.


/Diane Goodwyn/
Diane Goodwyn
Paralegal Specialist
Office of Petitions